AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION MARCH 20, 2015 1933 Act File No. 333-114371 1940 Act File No. 811-21556 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 20 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 21 [ X ] (Check appropriate box or boxes.) PERRITT FUNDS, INC. (Exact name of Registrant as Specified in Charter) 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 669-1650 Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, Illinois 60606 (Name and Address of Agent for Service) Copy to: Peter Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 20 to the Registration Statement of Perritt Funds, Inc. (the “Company”) on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.19 on FormN-1A filed on February 27,2015.This PEANo.20 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.19 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chicago and the State of Illinois on March 20, 2015. Perritt Funds, Inc. By: /s/ Michael J. Corbett Michael J. Corbett President Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Michael J. Corbett Principal Executive Officer and March 20,2015 Michael J. Corbett Director /s/ Mark Buh Principal Financial and March 19,2015 Mark Buh Accounting Officer /s/ David S. Maglich Director March 19,2015 David S. Maglich /s/ Dianne C. Click Director March 20,2015 Dianne C. Click INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
